DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 9/7/2021.  This Action is made FINAL.

Claims 25-44 are pending and they are presented for examination.  

Response to Amendment

Applicant's arguments with respect to claims 25-44 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 25-44 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 (similarly claims 30, 35, 40) recite: an application process which is in each of a plurality of interfaces in a system server process…  wherein the application process is different from the system server process.  It is unclear what each of a plurality of interfaces are being referred to.  The specification does not provide details as to describe what these interfaces are.    

Claim 25 (similarly claims 26, 27), recite: “keeping the quantity of binder threads occupied by the application process which is in at least one interface of the plurality of interfaces”.  It is unclear how the determined quantity of binder threads which is in each of a plurality of interfaces can be the same quantity which is in at least one interface (emphasis added).

Claim 25 (similarly claims 26, 27, 30, 31, 32, 35, 36, 37, 40, 41, 42) recite: determining a quantity of binder threads… when (emphasis added) a quantity of application threads in one application…
The examiner is unclear if the term “when” is used as a temporal term or a conditional term.  For example, if “when” is used as a conditional term (i.e. if) which may 

Claim 25 (similarly claims 30, 35, 40) recite: “wherein each application thread in the quantity of application threads”.  The examiner is unclear how each application thread in the quantity (emphasis added) of application should be interpreted since the quantity is a number.

Claim 26 recite:   “a second threshold; comprises:”.  Since, “comprises” is its’ own limitation, the examiner is unclear what/which limitation “comprises” is referring to.  Furthermore, the claim(s) is/are missing an “and” prior to the last limitation.

Claim 28 (similarly claims 33, 38, 43) recite: “the quantity of application threads started by the application process”. There is insufficient antecedent basis for this limitation in the claim.

Claim 25 (similarly claims 26-44) recite: “the application process”.  There is insufficient antecedent basis for this limitation in the claim.  Claim recite “application process” that is in each of the plurality of interfaces and “one application process of one application of the plurality of applications”.  The examiner is unclear which application process “the application process” is referring to.

Claim 29 (similarly claims 34, 39, 44) recite: “monitoring the quantity of application threads in the application process”.  Parent claim recite “application process” that is in each of the plurality of interfaces and “one application process of one application of the plurality of applications”.  The examiner is unclear which application “the application process” is referring to thus the reference to “the quantity of application threads” is unclear.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196